DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   A new Information Disclosure Statements (IDS) was filed 10 May 2022.  

Status of Claims
This action is in reply to the application submitted by the applicant on 22 September 2021 and the Applicant’s response on 10 May 2022.
Claims 1, 9 and 17 have been amended by Applicant.
Claims 8, 16, and 24 have been canceled by Applicant.
Claims 1-7, 9-15 and 17-23 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 9-15 and 17-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Analysis:
Step 1: Claims 1-7, 9-15 and 17-23 are all directed to a statutory category (e.g., a process, machine, manufacture, or composition of matter).  Claims 1-7 are directed to a process (method), Claims 9-15 are directed to a product of manufacture (method) and Claims 17-23 are directed to a machine (system).  The answer is YES.

Step 2A:  Claims 1-7, 9-15 and 17-23 recite method, product and a system directed to the abstract idea for “processing the dynamic applicant information to generate one or more provider specific information sets for one or more providers”.  Further, in support of this abstract idea, (Spec ¶ [006]) recites, “The dynamic evaluation model may concern one or more of: a loan application; a funding application; a credit application; a grant application; an educational institution application; a rental application; a mortgage application; an employment application; and an insurance application”.  Thus, these various application activities, are a particular form of organizing of a human activity, which is a fundamental economic practice.  

Step 2A.1:  In the instant application, relevant to the identification of the abstract idea, Claim 1, as representative, recites, “defining dynamic applicant information based, at least in part, upon a dynamic evaluation model” and “processing the dynamic applicant information to generate one or more provider specific information sets for one or more providers”.  The steps represent a series of data aggregation for identifying and controlling candidate applicants for various financial applications.  These steps contribute to “financially related application management” which is a fundamental economic activity and which falls under the grouping of certain methods of organizing human activity.  Therefore the claims recite an abstract idea.  The answer is YES.

Step 2A.2:  This judicial exception is not integrated into a practical application.  The additional elements recited include a “computing device” (processor) configured for executing instructions and a (memory) for storing applicant information and data.  
The memory is recited at a high level of generality (i.e. memory for storing biometric data). The processor(s) are also recited at a high level of generality (as a general purpose processor that performs generic computer functions of receiving data, capturing image data and performing calculations on data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.
None of the additional elements integrate the abstract idea into a practical application because the claimed features of these additional elements are merely applying the abstract idea to being carried out on a general purpose computing system.  Therefore, the claim is directed to an abstract idea. The answer is NO.

Step 2B:  The claim does not include additional elements that amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  
The “memory element” and “processor(s)” are recited at a high level of generality and are recited as performing generic computer functions (i.e. inputting data, calculating, storing data) routinely used in computer applications.  Generic computer components recited as performing generic computer functions that amount to no more than implementing the abstract idea with a computerized system.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
The generic computer based limitations of “defining dynamic applicant information based, at least in part, upon a dynamic evaluation model” and “processing the dynamic applicant information to generate one or more provider specific information sets for one or more providers” are recited at a high level of generality and do not improve the computer based technology, rather are interpreted as applying an abstract idea on a general purpose computer and are interpreted as functions of a processor and memory element.
Therefore the additional limitations in the claims do not improve the functioning of the computer itself, or improve any other technology or technical field.  Use of a generic computer does not transform an abstract idea into a patent-eligible invention.  Thus, the claim does not amount to significantly more than the abstract idea itself.  The answer is NO.

          The analysis above applies to all statutory categories of invention.  As such, the presentment of Claims 1, 9 and 17 otherwise styled as a machine or manufacture, for example, are subject to the same analysis.  Furthermore, the dependent claims 2-7, 10-15 and 17-23 do not resolve the issues raised in the independent claims.  Claims 2-7, 10-15 and 17-23 are directed toward additional data exchange details of the independent claim steps.  Accordingly, claims 2-7, 10-15 and 17-23 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis above, applied to Claims 1, 9 and 17.     

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claim 1-7, 9-15 and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG Publication No. 20100146414 A1 from Dongole et al., (hereinafter referred to as Dongole), in view of US PG Publication No. 20020111835 A1 from Hele et al., (hereinafter referred to as Hele).

As per Claim 1, Dongole teaches;
A computer-implemented method, executed on a computing device, comprising: (see at least Roach, Fig. 3, ¶¶ [0109], [0117], [0126] and [0132]).

defining dynamic applicant information based, at least in part, upon a dynamic evaluation model; (see at least Dongole, Fig. 3, Item 304, Fig. 7, “Client Information”, ¶¶ [0022], [0024], [0028] and [0030]).

processing the dynamic applicant information to generate one or more provider specific information sets for one or more providers, wherein the one or more provider specific information sets are based, at least in part, upon one or more provider evaluation models; (see at least Dongole, Fig. 7, “Carriers’ Estimated Total Premiums”, ¶¶ [0021], [0022], [0024], [0028], [0030], [0039] and [0042]).

	Further, Dongole teaches a Dynamic Insurance Quote system which receives data input from a user and then provides that data to multiple web sites interactively in a programmatic manner. In response, each of the web sites return a response to the system. The system collects the responses and displays them for the user. In particular, the web sites may be associated with different insurance carriers and the responses may be insurance premium quotes, (see Dongole, SUMMARY, ¶ [0011]).  However, Dongole does not specifically disclose mapping the information inquiries to the dynamic evaluation model.  In the same field of endeavor, Hele teaches;

wherein processing the dynamic applicant information to generate one or more provider specific information sets for one or more providers includes converting data within the dynamic applicant information to a format compatible with the one or more provider specific information sets, wherein the converting includes converting words into abbreviations, converting abbreviations into words, transposing data, translating spoken languages, and reformatting time/data formats; (see at least Hele, Fig. 7A and 7B, Fig. 11, Item 264, ¶¶ [0082], [0107], [0109] and [0110]).

	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention, to have modified Dongole to incorporate the teachings of Hele which provides an adaptive set of application rules for converting user responses to carrier specific underwriting information; (see at least Hele, ABSTRACT; “The process can include automated underwriting using rules from a plurality of insurance carriers. Rules can be general, carrier specific, and product specific. Also featured is a reflexive process for questioning a user that is purchasing insurance.”).

NOTE:  Claims 9 and 17 are substantially similar to Claim 1 and as such, these claim limitations are treated in the same manner with regard to the Claim 1 prior art rejection.

As per Claim 2, Dongole teaches;

generating the dynamic evaluation model by processing the plurality of provider evaluation models to remove redundant information inquiries defined within the plurality of provider evaluation models; (see at least Dongole, Fig. 7, “Carriers’ Estimated Total Premiums”, ¶¶ [0021], [0022], [0024], [0028], [0030], [0039] and [0042]).

NOTE:  Claims 10 and 18 are substantially similar to Claim 2 and as such, these claim limitations are treated in the same manner with regard to the Claim 2 prior art rejection.

As per Claim 3, Hele teaches;

generating the dynamic evaluation model by mapping one or more information inquiries within each of the plurality of provider evaluation models to one or more information inquiries within the dynamic evaluation model; (see at least Hele, Fig. 4, Item 118, ¶¶ [0056] and [0140]).

NOTE:  Claims 11 and 19 are substantially similar to Claim 3 and as such, these claim limitations are treated in the same manner with regard to the Claim 3 prior art rejection.

As per Claim 4, Hele teaches;

wherein the dynamic evaluation model concerns one or more of:
a loan application;
a funding application; a credit application;
a grant application;
an educational institution application;
a rental application;
a mortgage application;
an employment application; and an insurance application; (see at least Hele, ¶¶ [0025], [0099] and [0103].

NOTE:  Claims 12 and 20 are substantially similar to Claim 4 and as such, these claim limitations are treated in the same manner with regard to the Claim 4 prior art rejection.

As per Claim 5, Hele teaches;

wherein the one or more providers includes one or more of:
	a plurality of loan providers;
a plurality of funding providers; a plurality of credit providers;
a plurality of grant providers;
a plurality of education providers; a plurality of rental providers;
a plurality of mortgage providers;
a plurality of employment providers; and a plurality of insurance providers; (see at least Hele, ¶¶ [0025], [0099] and [0103].

NOTE:  Claims 13 and 21 are substantially similar to Claim 5 and as such, these claim limitations are treated in the same manner with regard to the Claim 5 prior art rejection.

As per Claim 6, Dongole teaches;

the dynamic evaluation model includes a plurality of dynamically-defined information inquiries; (see at least Dongole, Fig. 4, Item 404, ¶ [0040]).

the dynamic applicant information includes responses to one or more of the plurality of dynamically-defined information inquiries; (see at least Dongole, Fig. 4, Item 404, ¶ [0040]).

NOTE:  Claims 14 and 22 are substantially similar to Claim 6 and as such, these claim limitations are treated in the same manner with regard to the Claim 6 prior art rejection.

As per Claim 7, Dongole teaches;

mapping one or more data fields within the dynamic applicant information to one or more data fields within the one or more provider specific information sets; (see at least Dongole, Fig. 3, Item 308, ¶ [0032]).

NOTE:  Claims 15 and 23 are substantially similar to Claim 7 and as such, these claim limitations are treated in the same manner with regard to the Claim 7 prior art rejection.

Response to Arguments

15.	Rejections under 35 U.S.C. 101:
	With respect to the rejections at issue, Applicant, asserts that “Claims 1, 9, and 17 have been amended and are believed to be in condition for allowance. Accordingly, claims 1-24 are believed to be in condition for allowance.  As such, Applicant respectfully requests that the rejection be withdrawn”, (Remarks, page 9, ¶ 5).
The Examiner respectfully disagrees and points to the rejection under 35 U.S.C. 101 above for additional explanation.  The rejection above is in accordance with the 2019 PEG and the Update dated October 2019. 

Further, the Examiner notes that the amended claim language does not substantively alter the thrust of the abstract idea.  As such, Applicant's arguments are not persuasive and the subject rejections are maintained.
 
Prior Art rejections under 35 U.S.C. 102:
Applicant’s arguments with respect to claims 1-2, 6-10, 14-18, and 22-24 have been considered but are moot because the arguments are directed to the newly added claim language for independent claims 1, 9 and 17 resulted in new ground of rejection.
The Examiner conducted a new search for prior art which reads on the newly claimed language as indicated in the above revised rejection under 35 U.S.C. 103.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mathur (US 20200320079 A1) discloses a database query may be determined based on a database query definition. The database query definition may include a filter criterion that contains a wildcard match, which may include a first fixed portion and a second wildcard portion.  The first fixed portion may include one or more combining characters. The database query may include a first query portion including a first canonical representation of the first fixed portion that omits the one or more characters. 
Komissarckhik et al. (US 20140280014 A1) discloses a system and methods for automatically assigning of classification codes to a business based on information about the business collected from the Internet are provided in which data extracted from trawling the Internet is compared to a node structure based on a taxonomy of a selected business classification code system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R KLOBERG whose telephone number is (571)272-0474. The examiner can normally be reached Mon-Fri; 8:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W. Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL R KLOBERG/Examiner, Art Unit 3698

/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691